DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	This office Action is in response to a communication filed on 01/18/2022, in which claims 1 - 21, excluding the currently cancelled claims, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A method, comprising:
using a first imaging device[[s]] and a second imaging device coupled to an exterior of a vehicle to capture image data of a real-world environment, wherein: the real-world environment surrounds[[ing]] the vehicle, 
the image data includes[[ing]] information corresponding to a point 
the first imaging device is positioned on the vehicle on a first side with respect to the occupant, 
the second imaging device is positioned on the vehicle on a second side with respect to the occupant, 
the second side being opposite the first side, 
the image data includes a plurality of intersecting pixels captured by both the first imaging device and the second imaging device, and the plurality of intersecting pixels comprises a representation of the point occluded by the obstacle; 
calculating a relative spacing between a head mounted display (HMD) worn by the occupant and at least one of the first imaging device or the second 
using at least the relative spacing, synthesizing from the point of view of the occupant, a field of view (FOV) of the image data with a FOV of the HMD to generate a synthesized FOV, wherein point occluded by the obstacle is mapped into the synthesized FOV as a patch including the plurality of intersecting pixels of the image data such that the synthesized FOV includes a view from the point of view of the occupant as though the obstacle were not present; and 
rendering the synthesized FOV on the HMD.

The Office Action previously rejected claims 1-3, 11-13 and 21 under 35 U.S.C. § 103 as being unpatentable over Stafford (US 2015/0258432 A1), in view of Shimazaki (US 2010/0201810 A1), and further view of Thieberger-Navon (US 2017/0113702 Al, "Thieberger"), and Sugiura (US 2017/0345311 Al). Claims 4, 8-10, and 14 were rejected under 35 U.S.C. § 103 as being unpatentable over Stafford in view of Shimazaki, and in view of Brown (US 2016/0379414 Al). Claims 6, 16, and 18-19 were rejected under 35 U.S.C. § 103 as being unpatentable over Stafford, in view of Shimazaki, and in view of Brown, and further in view of Reitan (US 2013/0222371 Al).

Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s pending claims. Therefore, all pending claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487